Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 27, 2022

                                    No. 04-22-00035-CV

                            Donald William FLETCHER, et al.,
                                        Appellants

                                             v.

                                TOSCANO PROPERTIES,
                                      Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV05146
                         Honorable John Longoria, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs are assessed against the appellants.

       It is so ORDERED on April 27, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court